                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JOHN A. CORTESE, JR.                                             CIVIL ACTION

           v.                                                        NO. 18-3804

    ARTHUR SABATINO, DAMON
    VASQUEZ, DOES 1-10, RICHARD J.
    ROSS, JR., and THE CITY OF
    PHILADELPHIA


                                                            ORDER

          AND NOW, this 5th day of November, 2020, upon consideration of Defendants Arthur

Sabatino and Damon Vasquez’ Motions to Partial Summary Judgment (ECF 33 & 38) and Plaintiff

John Cortese, Jr.’s Responses (ECF 35 & 42), the Court hereby GRANTS Defendants’ motions
                                                                     1
for summary judgment as to Counts VI and VIII.



                                                             BY THIS COURT:

                                                             s/ Michael M. Baylson
                                                             ______________________________
                                                             MICHAEL M. BAYLSON
                                                             United States District Court Judge


O:\CIVIL 18\18-3804 Cortese v. Sabatino\18cv3804 Order re MSJ.docx




1
  The Amended Complaint labels its final cause of action “Count VIII,” when in fact it is the
seventh count. For consistency’s sake, the Court will refer to the conspiracy claim as Count VIII.
